Summit App. No. 19329. On November 5,1999, appellant filed an appeal from a judgment of the Court of Appeals for Summit County entered October 13, 1999. Appellant did not tender the docket fee or file an affidavit of indigency or entry of appointment of counsel in lieu of the docket fee.
Whereas S.Ct.Prac.R. XV requires that the docket fee be paid before an appeal is filed and docketed, and whereas appellant did not pay the docket fee or file either of the documents permitted *1446to be filed in lieu of the fee pursuant to Section 3 of that rule,
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed, effective November 15,1999.